                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:20-CV-631-FL


 JOHN T. COLEY,                                 )
                                                )
                         Plaintiff,             )
                                                )
       v.                                       )
                                                )
                                                                      ORDER
 DURHAM VA MEDICAL CENTER,                      )
                                                )
                         Defendant.             )




        This matter is before the court for review of plaintiff’s pro se complaint (DE 1) pursuant

to 28 U.S.C. § 1915(e). United States Magistrate Judge Brian S. Meyers entered memorandum

and recommendation (“M&R”), pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b), wherein it is recommended that this action be transferred to the United States

District Court for the Middle District of North Carolina. (DE 12). Plaintiff filed response to M&R,

indicating that he agrees with the magistrate judge’s recommendation. In this posture, the issues

raised are ripe for ruling.

        Upon a careful review of the M&R, the court may “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Because no objections have been filed, the court reviews the magistrate judge’s findings and

conclusions only for clear error, and need not give any explanation for adopting the M&R.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983).



                                                1
       Here, the magistrate judge recommends that this action be transferred to the United States

District Court for the Middle District of North Carolina pursuant to 28 U.S.C. § 1406(a). Upon

careful review of the M&R, the court finds the magistrate judge’s analysis to be thorough, and

there is no clear error. The court hereby ADOPTS the recommendation of the magistrate judge as

its own. For the reasons stated therein, the court DIRECTS the clerk of court to TRANSFER this

action to the United States District Court for the Middle District of North Carolina.

       The court has not conducted any frivolity review and has not ruled on any pending motions.

The United States District Court for the Middle District of North Carolina is better positioned to

address those issues.

       SO ORDERED, this the 21st day of June, 2021.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                 2
